      Case 4:09-cv-05718-SBA Document 202 Filed 09/14/21 Page 1 of 6




   IRELL & MANELLA LLP                           QUINN EMANUEL URQUHART &
 1 Jason G. Sheasby (CA SBN 205455)              SULLIVAN, LLP
 2 jsheasby@irell.com                            David Perlson (CA Bar No. 209502)
   Andrew J. Strabone (CA SBN 301659)            davidperlson@quinnemanuel.com
 3 astrabone@irell.com                           50 California Street, 22nd Floor
   1800 Avenue of the Stars, Suite 900           San Francisco, CA 94111
 4 Los Angeles, California 90067                 Telephone: (415) 875-6600
   Telephone: (310) 277-1010                     Facsimile: (415) 875-6700
 5
   Facsimile: (310) 203-7199
 6                                               Jared Newton (pro hac vice)
   Attorneys for Plaintiff Netlist, Inc.         jarednewton@quinnemanuel.com
 7                                               1300 I Street NW, Suite 900
                                                 Washington, D.C. 20005
 8                                               Telephone: (202) 538-8000
                                                 Facsimile: (202) 538-8100
 9

10                                               Jonathan Tse (CA Bar No. 305468)
                                                 jonathantse@quinnemanuel.com
11                                               50 California Street, 22nd Floor
                                                 San Francisco, CA 94111
12                                               Telephone: (415) 875-6600
                                                 Facsimile: (415) 875-6700
13

14                                               Attorneys for Defendant Google LLC

15
                              UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
17

18 NETLIST, INC.,                                Civil Action No.: 09-05718 SBA

19                       Plaintiff,
                                                 JOINT STIPULATION AND
                 v.                              [PROPOSED] ORDER RE: EXTENDING
20                                               REPLY BRIEF DEADLINES AND
                                                 RESCHEDULING HEARING DATE FOR
21 GOOGLE LLC,                                   GOOGLE’S MOTION TO STRIKE (DKT.
                         Defendant.              153), GOOGLE’S MOTION FOR
22                                               SUMMARY JUDGMENT (DKT. 155) AND
                                                 NETLIST’S MOTION FOR SUMMARY
23                                               JUDGMENT (DKT. 156)
24

25

26

27

28
                                                                           No. 09-cv-5718 SBA
                      JOINT STIPULATION AND [PROPOSED] ORDER RE: HEARING DATE
        Case 4:09-cv-05718-SBA Document 202 Filed 09/14/21 Page 2 of 6




            Pursuant to Civil Local Rules 6-1 and 6-2, Plaintiff Netlist Inc. (“Plaintiff”) and Defendant
 1

 2 Google LLC (“Defendant”), through their respective attorneys, declare as follows:

 3          WHEREAS, pending before the Court are Defendant’s Motion to Strike Plaintiff’s New

 4 Assertion of Claim 16 and New Dates for Priority and Conception that Were Not in Its Original

 5
     Patent Local Rule 3-1 Disclosures (“Defendant’s Motion to Strike”) (Dkt. 153); Defendant’s Motion
 6
     for Summary Judgment on the Issue of Absolute Intervening Rights (“Defendant’s Motion for
 7
     Summary Judgment”) (Dkt. 155); and Plaintiff’s Motion for Partial Summary Judgment on
 8
     Google’s Intervening Rights Defense for Claim 16 (“Plaintiff’s Motion for Partial Summary
 9

10 Judgment”) (Dkt. 156).

11          WHEREAS, the Court set the hearing date for all three motions to November 10, 2021. Dkt.
12 192.

13
            WHEREAS, the deadline for the parties to file their reply briefs in support of their respective
14
     motions for summary judgment is September 17, 2021.
15
            WHEREAS, Defendant desires to take the deposition of Plaintiff’s declarant Dr. Murali
16

17 Annavaram in advance of filing its reply on Defendant’s Motion for Summary Judgment and seeks

18 additional time to file its reply thereafter. In particular, Dr. Annavaram is available for deposition

19 on September 17, 2021, and Defendant seeks to extend the deadline to file their reply until

20 September 21, 2021 in order to incorporate Dr. Annavaram’s deposition testimony into the reply

21
     as necessary.
22
            WHEREAS, Plaintiff does not oppose Defendant’s request for an extension for the deadline
23
     to file its reply brief from September 17, 2021 to September 21, 2021, and Defendant does
24

25 not oppose a similar extension for Plaintiff’s deadline to file its reply brief.

26          WHEREAS, Plaintiff’s lead counsel learned of a scheduling conflict with the November 10,

27 2021 hearing date for Plaintiff’s Motion for Summary Judgment and Defendant’s Motion to Strike

28
                                                       -2-                            No. 09-cv-5718 SBA
                       JOINT STIPULATION AND [PROPOSED] ORDER RE: HEARING DATE
        Case 4:09-cv-05718-SBA Document 202 Filed 09/14/21 Page 3 of 6




     and Motion for Summary Judgment and a claim construction hearing set for the same date in another
 1

 2 matter on which Plaintiff’s lead counsel is lead counsel (United Services Automobile Ass’n v. PNC

 3 Bank N.A., No. 2:20-cv-319 in the Eastern District of Texas). A calendaring error that is solely the

 4 responsibility of Plaintiff’s lead counsel resulted in this conflict not being apparent before Friday,

 5
     September 10.
 6
            WHEREAS, Plaintiff’s lead counsel is also lead counsel for the defendant in Albritton v.
 7
     Acclarent, Inc., No.3:16-cv-03340 in the Northern District of Texas (“Albritton”). Trial in Albritton is
 8
     set to begin on October 17, 2021—with pre-trial preparation set to begin the week prior—and trial is
 9

10 expected to continue through at least November 5, 2021. Defendant’s lead trial counsel is also not

11 available on or prior to October 8, 2021, leaving no dates in October that are free of a scheduling

12 conflict.

13
            WHEREAS, Plaintiff’s lead counsel is also lead trial counsel in KAIFI LLC v. T-Mobile US,
14
     Inc., No. 2:30-CV-281 (“KAIFI”), in the Eastern District of Texas. Trial in KAIFI is set to begin on
15
     December 6, 2021 and is expected to continue through at least December 11, 2021, thus creating a
16
     direct scheduling conflict with the next available hearing date per the Court’s Standing Order for
17

18 civil cases.

19          WHEREAS, Plaintiff recognizes that this Court’s schedule is highly impacted and that the
20 request to schedule a hearing on an off-calendar date places a burden on the Court.

21
            WHEREAS, in light of the above scheduling conflicts, Plaintiff respectfully requests the
22
     Court move the hearing date for all three motions from November 10, 2021 to November 8, 2021,
23
     subject to the Court’s availability for a hearing on an off-calendar date.
24

25          WHEREAS, Defendant does not oppose Plaintiff’s request to reschedule the hearing date

26 for all three motions to November 8, 2021.

27

28
                                                        -3-                             No. 09-cv-5718 SBA
                       JOINT STIPULATION AND [PROPOSED] ORDER RE: HEARING DATE
        Case 4:09-cv-05718-SBA Document 202 Filed 09/14/21 Page 4 of 6




             WHEREAS, Defendant’s lead counsel has a trial conflict after November 10, 2021, and
 1

 2 therefore November 8, 2021, is the only date in November that does not present a scheduling

 3 conflict. The resolution of these motions is extremely important to Plaintiff because until the

 4 motions are heard, the case cannot progress. As a result Plaintiff seeks any opportunity to hold the

 5
     hearing in November.
 6
             WHEREAS, the parties acknowledge that the only previous time modifications to the current
 7
     procedural schedule concerned: the briefing of the issue of intervening rights (Dkt. 150); the briefing
 8
     on Defendant’s Motion To Strike (Dkt. 152); the hearing dates for Google’s Motion to Strike and
 9

10 Motion for Summary Judgment on Absolute Intervening Rights (Dkt. 192); and Defendant’s filing

11 of sealing declarations in support of Plaintiff’s administrative motions to file under seal (Dkt. 198).

12 No other time modifications have been entered into this case.

13
             NOW THEREFORE, pursuant to Civil Local Rule 6-1 and 6-2, the parties hereto agree and
14
     stipulate that:
15

16              i.     The deadline for the parties to file their reply briefs in support of their respective

17                     motions will be extended from September 17, 2021 to September 21, 2021.

18             ii.     The hearing on Defendant’s Motion to Strike, Defendant’s Motion For Summary

19                     Judgment, and Plaintiff’s Motion for Partial Summary Judgment will be rescheduled

20                     from November 10, 2021 to November 8, 2021, subject to the Court’s availability.

21            iii.     No other changes will be made to the case schedule.

22

23           IT IS SO STIPULATED.

24

25

26

27

28
                                                           -4-                             No. 09-cv-5718 SBA
                          JOINT STIPULATION AND [PROPOSED] ORDER RE: HEARING DATE
        Case 4:09-cv-05718-SBA Document 202 Filed 09/14/21 Page 5 of 6




 1                                                             a.
 2

 3 DATED: September 14, 2021                    Respectfully submitted,
                                                                   IRELL & MANELLA LLP
 4
                                                               b.    B
 5                                                By  /s/ Jason G. Sheasby
                                                    Jason G. Sheasby
 6
                                                    Attorney for Plaintiff
 7                                                  Netlist, Inc.
                                                               c.
 8 DATED: September 14, 2021                    Respectfully submitted,
                                                                   QUINN EMANUEL URQUHART
 9                                                                 & SULLIVAN
10
                                                              a.     B
11                                                By /s/ Jared Newton
                                                    Jared Newton
12                                                  Attorney for Defendant
                                                    Google LLC
13

14
                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
15
            I, Jason G. Sheasby, attest that concurrence in the filing of this document has been obtained
16
     from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.
17

18

19                                                                a.     B
                                                       By /s/ Jason G. Sheasby
20                                                          Jason G. Sheasby
21
                                                                    b.
22

23

24

25

26

27

28
                                                        -5-                           No. 09-cv-5718 SBA
                       JOINT STIPULATION AND [PROPOSED] ORDER RE: HEARING DATE
       Case 4:09-cv-05718-SBA Document 202 Filed 09/14/21 Page 6 of 6




                                         [PROPOSED] ORDER
 1
           Pursuant to stipulation of the parties, the Court hereby ORDERS:
 2

 3            i.   The deadline for the parties to file their reply briefs in support of their respective
 4                 motions will be extended from September 17, 2021 to September 21, 2021.
 5           ii.   The hearing on Defendant’s Motion to Strike, Defendant’s Motion For Summary
 6                 Judgment, and Plaintiff’s Motion for Partial Summary Judgment will be rescheduled
 7                 from November 10, 2021 to November 8, 2021.
 8          iii.   No other changes will be made to the case schedule.
 9

10         IT IS SO ORDERED.
11

12

13
     Dated: ___________, 2021                    __________________________________________
14                                                     Honorable Saundra Brown Armstrong
                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -6-                            No. 09-cv-5718 SBA
                      JOINT STIPULATION AND [PROPOSED] ORDER RE: HEARING DATE
